DETAILED ACTION
	This communication is a first Office Action Non-Final rejection on the merits. Claim 1 as originally filed is pending and have been considered below.

	Claim Objections
Claim(s) 1 is/are objected to because of the following informalities:  
As per claim 1, at line 4, the recitation “comprising and extending”, is understood to mean --comprising an extending--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 1, is/are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
As per claim 1, at line 4, the recitation “a second end” renders the claim indefinite because it is unclear if this is referring to the previously recited “second end”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, as best understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mackenzie (U.S. Pub. No. 2010/0236182).
As per claim 1, Mackenzie teaches a wall module (102) for a modular wall (figure 1A), which comprises: a first wall segment (figure 2A) having a top, bottom, front, back (as illustrated, the segment has a top, bottom, front, back; figure 2A), first end and second end (as illustrated, the segment has a first end and second end; figure 2A) where the front and back appear rectangular when view from front and back (as illustrated, the front and back appear rectangular when view from front and back; figure 2A); a first connector portion (at 204) comprising an extended tongue (204) on a second end of said wall segment (left end; figure 2A); and a mating portion of a connector (at 202) comprising an extended groove (202) in a first end of said wall segment (right end; figure 2A) wherein said extended tongue and said extended groove are of such a size as to cause a second wall segment when connected with said first wall segment to move together with said first wall segment (as illustrated, it is understood that said extended tongue and said extended groove are of such a size as to cause a second wall segment when connected with said first wall segment to move together with said first wall segment; figure 1A).
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The cited patents listed on the included form PTO-892 further show the state of the art with respect to wall modules in general.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR HIJAZ whose telephone number is (571)270-5790.  The examiner can normally be reached on 8-6 EST Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMAR F HIJAZ/Examiner, Art Unit 3633

/JAMES M FERENCE/Primary Examiner, Art Unit 3635